DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales et al., U.S. Patent Application No. 2016/0263449, in view of Roach et al., U.S. Patent Application No. 2014/0038737, and in further view of Chen et al., U.S. Patent Application No. 2018/0133568 and Ueda et al., U.S. Patent Application No. 2017/0246517.  As to Claim 1, Morales teaches a faceplate for a golf club head comprising an inner skin, a midsection, and an outer skin defining at least a portion of a striking surface, paragraphs 0042 and 0047, noting a striking surface (a target strike region) of the midsection between the inner and outer skins.  It follows that the outer skin defines at least a portion of a striking surface.  The midsection may comprise a cell lattice region, with a cell lattice comprising a plurality of cells, paragraph 0042.  The faceplate may comprise a target strike region which does not comprise a cell lattice, paragraph 0079.  Morales is silent as to the faceplate being incorporated into a club head having a top rail, a sole, a heel, a toe, a rear portion, and a hosel.  Roach teaches a similar faceplate (face) including a striking surface backed by a cell lattice (cells), paragraph 0009 and see Figure 19A.  Roach teaches a golf club head comprising a top rail (2), a sole (8), a heel (6), a toe (4), a rear portion (20), and a hosel (10), all with the disclosed faceplate, paragraphs 0056 and 0057.  A rear cavity may be formed between the faceplate and the rear portion, with the rear cavity being exposed to the exterior of the club head, paragraph 0056 and see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morales with a golf club head incorporating a faceplate with the claimed club head features, and a rear cavity between faceplate and rear portion, the cavity being exposed to the exterior, as taught by Roach, to provide Morales with a complete golf club head, to yield the predictable result of facilitating the use of the faceplate for striking a golf ball.  Morales, as modified, is silent as to an internal lattice formed by a plurality of cross ribs in a rear portion void.  Chen teaches a club head comprising a rear cavity (114) between a face plate (102) and a rear portion (114), paragraph 0041.  Chen teaches that the rear portion may comprise a void (118), wherein the rear portion separates the rear portion void from the rear cavity, paragraph 0043 and see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morales, as modified, with a rear portion void arranged to be separated from a rear cavity by the rear portion, as taught by Chen, to provide Morales, as modified, with a separate void space to yield the predictable result of facilitating the process of distributing club head discretionary mass.  Morales, as modified, discloses the claimed invention except for providing a cell lattice extending across the rear portion void.  Ueda teaches a similar golf club head comprising a rear portion having a void with an internal lattice formed by a plurality of cross ribs extending across the void, see drawing below.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morales, as modified, with an internal lattice formed by a plurality of cross ribs extending across a rear portion void, as taught by Ueda, to provide Morales, as modified, with supporting cross ribs in a central rear club head portion, to yield the predictable result of facilitating the advantageous distribution of club head mass while maintaining structural integrity.  

    PNG
    media_image1.png
    520
    611
    media_image1.png
    Greyscale

 


 
As to Claims 2 and 3, Morales teaches that the faceplate may comprise a plurality of apertures extending through the inner skin from a cell within the midsection of the faceplate, paragraph 0110.   As to Claims 4 and 5, Morales teaches that each of the plurality of cells may comprise cell walls having a wall thickness with minimum thickness ranging from 0.005 to 0.2 inches, paragraph 0054.  As to Claim 6, Morales teaches that at least one of the cell walls may comprise an opening, see Figure 6 depicting a cell lattice including holes connecting cells.  Morales, as modified, discloses the claimed invention except for providing cell openings configured as holes instead of gaps.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morales, as modified, with at least one cell comprising a gap, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, 149 USPQ 47 (CCPA 1966).  As to Claim 21, Ueda teaches that cross ribs extend in generally parallel orientation, see drawing above.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morales, as modified, with cross ribs in generally parallel orientation, as taught by Ueda, to provide Morales, as modified, with a known substitute arrangement of cross ribs in a rear portion void.  Morales, as modified, discloses the claimed invention except for specifically indicating that the cross ribs are parallel and except for arranging the cross ribs to extend in a diagonal direction.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the cross ribs in parallel orientation and in a diagonal direction, since it has been held that rearranging parts of an invention involves  only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales, in view of Roach, Chen, and Ueda, as applied to claim 1 above, and further in view of Miyajima et al., U.S. Design Patent No. Des. 398,687.  Morales, as modified, substantially shows the claimed limitations, as discussed above.  Morales, as modified, does not specify that the rear portion void is formed in the center section of the rear portion.  Miyajima teaches a golf club head comprising a lattice structure in a rear portion void, see Figure 4.  Miyajima teaches that the rear portion may comprise a toe section, a heel section, and a center section, see Figure 4, noting a heel section proximate a hosel, a toe section opposite the heel section and a center section considered to exist between heel and toe sections.  The rear void occupies the center section, see Figure 4.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morales, as modified, with the rear void formed in the center section of the rear portion, as taught by Miyajima, to provide Morales, a modified, with a known substitute rear portion void configuration.  
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales, as modified by Roach, Chen, and Ueda, as applied to claim 1 above, and further in view of Hasebe, U. S. Patent Application No. 2003/0176231.  Morales, as modified, substantially shows the claimed limitations, as discussed above.  Morales, as modified, is silent as to a rear aperture providing a pathway from the rear portion void to an exterior of the club head.  Hasebe teaches a golf club head having a rear portion void (22), paragraph 0031.  The rear portion may comprise a rear aperture (24) providing a pathway from the rear portion void to an exterior of the club head, paragraph 0031 and see Figure 5.  The rear aperture may be filled in, paragraph 0052.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morales, as modified, with a rear aperture providing a pathway from the rear portion void to an exterior of the club head and filling in the aperture, as taught by Hasebe, to provide Morales, as modified, with access to a closed rear portion void, to yield the predictable result of facilitating the process of adding an additional material to the club head rear portion.  
Claims 10, 11 and 14-18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales, as modified by Roach, Chen, and Ueda, as applied to claim 1 above, and further in view of Thaon d’Arnoldi, U. S. Patent Application No. 2020/0139206.  Morales, as modified, substantially shows the claimed limitations, as discussed above.  Morales, as modified, is silent as to a tip weight and a toe screw weight.  As to Claim 10, Roach teaches that the club head may be provided with a weight (16) located proximate the hosel and a weight (18) proximate the toe, paragraph 0057 and see Figure 1.  Roach teaches that the weight proximate the toe may be a toe screw weight, paragraph 0117.  It is inherent that a toe screw weight at the club head toe may be within a toe screw port formed in the toe of the club head.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morales, as modified, with a heel weight and a toe screw weight, as taught by Roach, to provide Morales, as modified, with club head weight positioned away from the central portion, to yield the predictable result of facilitating the process of customizing the club head weight distribution.  Morales, as modified, does not specify that the weight proximate the heel may be a tip weight.  Thaon d’Arnoldi teaches that club head swing weight may be adjusted by providing a tip weight, paragraph 0013.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morales, as modified, with a tip weight, as taught by Thaon d’Arnoldi, to provide Morales, as modified, with a known substitute club head weight configuration.   As to Claim 11, Thaon d’Arnoldi teaches that club head moment of inertia may be adjusted by modifying the mass of the club head and swing weight may be adjusted by modifying a tip weight mass, paragraphs 0006 and 0008, indicating that the amount of mass is a result effective variable.  Tip weight mass may be at least 10 grams, paragraph 0013.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Morales, as modified, with tip weight mass of at least 10 grams as taught Thaon d’Arnoldi, to provide Morales, as modified, with a known substitute suitable tip weight mass.  Morales, as modified, discloses the claimed invention except for specifying the amount of toe screw weight mass being at least 15 grams.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide toe screw weight mass of at least 15 grams, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.    As to Claims 14 and 15, Morales, Roach, Chen, Ueda, and Thaon d’Arnoldi are applied as in Claims 1 and 10, with the same obviousness rationales being found applicable.  As to Claims 16 and 17, Morales is applied as in Claims 2 and 3.  As to Claim 18, Thaon d’Arnoldi, together with the cited case law, is applied as in Claim 11, with the same obviousness rationale being found applicable.  As to Claim 22, Ueda, together with cited case law, is applied as in Claim 21, with the same obviousness rationale being found applicable. 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales, as modified by Roach, Chen, and Ueda, as applied to claim 1 above, and further in view of Koehler et al., U. S. Patent Application No. 2020/0086386.  Morales, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 12, Morales teaches that the face plate may be printed layer by layer using a powdered material using direct metal laser sintering, paragraph 0115.  Morales, as modified, is silent as to the whole club head being formed by the same process.  Koehler teaches that a golf club head may be printed layer by layer, as claimed, paragraph 0029.  It would have been obvious to one of ordinary skill in the art at the effective filing date to employ the claimed printing process for forming the club head, as taught by Koehler, to provide Morales, as modified, with a known substitute club forming process.  Further, the examiner finds that the club head disclosed by prior art is the same as the claimed club head or obvious in light of it, and that the process by which the inventive club head is formed does not patentably distinguish the inventive club head from the club head of prior art.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.  As to Claim 13, Morales teaches that the powdered material may be Ti-8-1-1, paragraph 0116.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales, as modified by Roach, Chen, Ueda, and Thaon d’Arnoldi, as applied to claim 14 above, and further in view of Miyajima.  Miyajima is applied as in Claim 7, with the same obviousness rationale being found applicable.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales, as modified by Roach, Chen, and Ueda, as applied to claim 1 above, and further in view of Thaon d’ Arnoldi and Hasebe.  Thaon d’Arnoldi is applied as in Claim 10 and Hasebe is applied as in Claims 8 and 9, with the same obviousness rationales being found applicable.
Response to Arguments
Applicant’s arguments filed 1 June 2020 have been considered but are moot in view of the new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        18 August 2022